Citation Nr: 0624298	
Decision Date: 08/10/06    Archive Date: 08/18/06

DOCKET NO.  00-24 174A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for migraine headaches.

2.  Entitlement to an initial evaluation in excess of 10 
percent for right carpal tunnel syndrome.

3.  Entitlement to an initial evaluation in excess of 10 
percent for a right hip strain.

4.  Entitlement to an initial evaluation in excess of 10 
percent for a left hip strain.

5.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of multiple sprains, right ankle.

6.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of multiple sprains, left ankle.

7.  Entitlement to an initial evaluation in excess of 10 
percent for plantar fasciitis with heel spurs, right foot.  

8.  Entitlement to an initial evaluation in excess of 10 
percent for plantar fasciitis with heel spurs, left foot.  

9.  Entitlement to an initial compensable evaluation for a 
scar on the chest.  

10.  Entitlement to an initial compensable evaluation for a 
scar on the back.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from August 1989 to August 
1999.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a May 2000 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

The Board remanded these claims to the RO for additional 
action in July 2003.  The Board again REMANDS the claim of 
entitlement to an initial evaluation in excess of 10 percent 
for residuals of multiple sprains, left ankle, to the RO via 
the Appeals Management Center (AMC) in Washington, D.C.




FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to the claims being decided.

2.  The veteran experiences migraine headaches several times 
weekly, which are frequently debilitating and necessitate 
continuous treatment.

3. The veteran is right handed.

4.  Carpal tunnel syndrome of the veteran's right hand 
causes, at worst, mild incomplete nerve paralysis.

5.  The veteran's right hip disability causes tenderness, 
pain on motion and limitation of motion.

6.  The veteran's left hip disability causes tenderness, pain 
on motion and limitation of motion.

7.  The veteran's right ankle disability causes no more than 
moderate limitation of motion.

8.  Heel spurs of the veteran's right foot cause tenderness.  

9.  Heel spurs of the veteran's left foot cause tenderness.  
  
10.  The scar on the veteran's chest is elevated and firm 
with some hypertrophy, small, nonadherent, smooth, stable and 
superficial, and does not cause inflammation or edema or 
limit the veteran's ability to function.

11.  The scar on the veteran's back is almost imperceptibly 
depressed, small, nonadherent, smooth, stable and 
superficial, and does not cause inflammation, edema or pain, 
or limit the veteran's ability to function.

12.  None of the disabilities at issue in this decision is so 
exceptional or unusual with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial evaluation in 
excess of 50 percent for migraine headaches have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.321, 4.1-4.7, 4.124a, Diagnostic Code 8100 
(2005). 

2.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for right carpal tunnel syndrome have 
not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.7, 4.124a, Diagnostic 
Code 8515 (2005). 

3.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for a right hip strain have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.321, 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5255 (2005).  

4.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for a left hip strain have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5255 (2005).  

5.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for residuals of multiple sprains, right 
ankle, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5271 (2005).  

6.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for plantar fasciitis with heel spurs, 
right foot, have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 
(2005).  

7.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for plantar fasciitis with heel spurs, 
left foot, have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2005).  

8.  The criteria for entitlement to an initial compensable 
evaluation for a scar on the chest have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 4.1-4.7, 4.118, Diagnostic Codes 7801-7805 (2005); 38 
C.F.R. 
§ 4.118, Diagnostic Codes 7803-7805 (2001). 

9.  The criteria for entitlement to an initial compensable 
evaluation for a scar on the back have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 4.1-4.7, 4.118, Diagnostic Codes 7801-7805 (2005); 38 
C.F.R. 
§ 4.118, Diagnostic Codes 7803-7805 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and the claimant's 
representative, if any, of the information and medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion of the evidence the 
claimant is to provide and which portion of the evidence VA 
will attempt to obtain on the claimant's behalf.  They also 
require VA to assist a claimant in obtaining evidence 
necessary to substantiate a claim, but such assistance is not 
required if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA strictly complied 
with the notification and assistance provisions of the VCAA 
such that the Board's decision to proceed in adjudicating the 
claims on appeal does not prejudice the veteran in the 
disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id. at 486.

In this case, the RO did not send the veteran VCAA notice on 
her claims for service connection because, prior to deciding 
those claims, such notice was not mandated.  However, after 
granting those claims in a rating decision dated May 2000, 
the RO sent the veteran VCAA notice specifically pertaining 
to her claims for higher initial evaluations.  The timing of 
such notice therefore reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II.

The content of such notice also reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II.  In the November 2002, September 2003 and May 2005 notice 
letters, the RO acknowledged the veteran's claims for higher 
initial evaluations, informed her of the evidence necessary 
to support those claims, identified the type of evidence that 
would best do so, notified her of the VCAA and VA's duty to 
assist and indicated that it was developing her claims 
pursuant to that duty.  As well, the RO identified the 
evidence it had received in support of the veteran's claims 
and the evidence it was responsible for securing.  The RO 
noted that it would make reasonable efforts to assist the 
veteran in obtaining all outstanding evidence provided she 
identified the source(s) thereof, but that, ultimately, it 
was the veteran's responsibility to ensure VA's receipt of 
all requested evidence.  The RO advised the veteran to sign 
the enclosed forms authorizing the release of her treatment 
records if she wished VA to obtain them on her behalf.  The 
RO also advised the veteran to send directly to VA or let VA 
know about any other evidence or information she thought 
would support her claims.  



B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claims.  
U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the 
RO secured and associated with the claims file all evidence 
the veteran identified as being pertinent to those claims, 
including service medical records and private treatment 
records.  In written statements received in September 2003 
and May 2005, the veteran indicated that there were no other 
records to obtain in support of her claims.

The RO also conducted medical inquiry in an effort to 
substantiate the veteran's claims by affording the veteran VA 
medical examinations, during which VA examiners addressed the 
severity of the disorders at issue in this appeal.  
Thereafter, the veteran argued that the examinations of her 
musculoskeletal disabilities were inadequate.  The RO 
therefore afforded the veteran additional VA examinations. 

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence [s]he should submit to substantiate h[er] 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Mayfield v. 
Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. Apr. 5, 2006) (holding that 
an error, whether procedural or substantive, is prejudicial 
when the error affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect to the extent that it affects the 
essential fairness of the adjudication).  



II.  Analysis of Claims

The veteran seeks higher initial evaluations for migraine 
headaches, right carpal tunnel syndrome, a right ankle 
disability, bilateral hip and foot disabilities, and scars.  

Disability evaluations are determined by evaluating the 
extent to which a service-connected disability adversely 
affects a veteran's ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2005).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2005).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  
Otherwise, in claims for increases, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  The examination on which an evaluation is based 
must adequately portray the anatomical damage, and the 
functional loss, with respect to all of these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40, 4.45 (2005).  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. 
§ 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(2005) (holding that VA's review of a service-connected 
musculoskeletal disability must include an assessment of the 
functional impairment caused by that disability and that, if 
the service-connected disability involves a joint rated based 
on limitation of motion, adequate consideration must be given 
to functional loss due to pain under 38 C.F.R. § 4.40, and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45).  
Painful, unstable, or maligned joints due to healed injury 
are entitled to at least the minimum compensable evaluation 
for the joint.  38 C.F.R. § 4.59 (2005).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

1.  Migraine Headaches 

According to the veteran's written statements submitted 
during the course of this appeal, migraine headaches 
necessitate the veteran's daily use of medicine.  The veteran 
allegedly does not take such medicine as needed because, due 
to its strength, it interferes with her ability to work 
effectively as a histology technician and autopsy assistant.  
These headaches reportedly affect her frequently (seven to 
ten times weekly, lasting several hours to several days), and 
necessitate visits to the emergency room and a private 
physician, who, unlike VA, carry the medicine she needs.  

The RO has evaluated the veteran's migraine headaches as 50 
percent disabling pursuant to Diagnostic Code (DC) 8100.  DC 
8100 provides that a 50 percent evaluation is assignable for 
very frequent completely prostrating attacks of migraines 
productive of severe economic inadaptability.  DC 8100 does 
not allow for an evaluation in excess of 50 percent.  
38 C.F.R. § 4.71a, DC 8100 (2005).  

Based on the reasoning that follows, the evidence establishes 
that the veteran's migraine headache disability picture does 
not more nearly approximate the criteria for an initial 
evaluation in excess of 50 percent.    

As previously indicated, the veteran served on active duty 
from August 1989 to August 1999.  During this time period, 
she frequently complained of headaches, which examiners 
characterized as migraines.  Such headaches necessitated 
constant treatment, including injections of medication.

Since discharge, the veteran's migraine headaches have 
necessitated ongoing treatment at private facilities.  During 
a VA neurological disorders examination conducted in April 
2000, the veteran reported that such treatment helped, but 
did not completely relieve, her headaches.  She indicated 
that they occurred several times weekly and lasted one to two 
days.  She further indicated that, during the last month, she 
missed three days of work due to migraine headaches.  

The examiner noted that the veteran had migraines without 
aura several times weekly, which were frequently 
debilitating.  He also noted that the severity of the 
veteran's migraines had plateaued and did not cause nighttime 
awakenings.  The examiner noted no neurological abnormalities 
associated with the veteran's migraine headaches.  

In February 2004, during a VA peripheral nerves examination, 
another examiner noted that the veteran's headaches had 
necessitated emergency room treatment and caused her to miss 
one or two days of work during the past month.

Given the above findings, particularly the April 2000 
examiner's finding on neurologic involvement, an initial 
evaluation in excess of 50 percent may not be assigned.  As 
noted above, a 50 percent evaluation is the maximum allowed 
under DC 8100.  In the absence of associated neurological 
findings, such as seizures, a higher evaluation may not be 
assigned under any other applicable DC.  See 38 C.F.R. 
§ 4.124a, DCs 8000, 8002, 8003, 8005, 8009, 8011, 8012, 8019-
8022, 8104, 8105 (2005). 

The rating schedule is designed to accommodate changes in 
condition; therefore, the veteran may be awarded a different 
evaluation in the future should her migraine headache 
disability picture change.  See 38 C.F.R. § 4.1.  At present, 
however, a 50 percent evaluation is the most appropriate 
given the medical evidence of record.

2.  Right Carpal Tunnel Syndrome 

The veteran alleges that carpal tunnel syndrome causes 
shooting pain in her right wrist, necessitates the use of a 
brace and hinders her ability to use her computer at work.  

The RO has evaluated the veteran's right carpal tunnel 
syndrome as 10 percent disabling pursuant to DC 8515.  DC 
8515 provides that a 10 percent evaluation is assignable for 
mild incomplete paralysis of the major or minor median nerve.  
A 20 percent evaluation is assignable for moderate incomplete 
paralysis of the minor median nerve.  A 30 percent evaluation 
is assignable for moderate incomplete paralysis of the major 
median nerve.  38 C.F.R. § 4.124a, DC 8515 (2005).  The term 
"incomplete paralysis" with this and other peripheral nerve 
injuries indicates a degree of lost or impaired function 
substantially less than the type picture for complete 
paralysis given each nerve, whether due to varied level of 
the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  The ratings for the 
peripheral nerves are for unilateral involvement; when 
bilateral, combine with application of the bilateral factor.  
38 C.F.R. § 4.124a (2005).

Based on the reasoning that follows, the evidence establishes 
that the veteran's right carpal tunnel disability picture 
does not more nearly approximate the criteria for an initial 
evaluation in excess of 10 percent.    

During service, the veteran complained of numbness and 
tingling in her right upper extremity, which an examiner 
attributed to carpal tunnel syndrome.  Thereafter, she began 
wearing a right wrist brace on an intermittent basis. 

Since discharge, she has continued to use the brace while 
typing on her computer, albeit without benefit.  Reportedly, 
she has also begun to use splints during the work day.  In 
April 2000, when the veteran underwent the VA neurological 
disorders examination, she reported that she still had right 
wrist pain that felt like an electric shock, most noticeable 
when forced to dorsiflex.  The examiner indicated that the 
veteran was right handed.  He noted sensory symptoms with no 
evidence of motor involvement.    

Since 2001, the veteran has also received private outpatient 
treatment, including injections, for right wrist complaints.  
Such treatment has been unsuccessful and, consequently, 
physicians have suggested surgical decompression.   

During the February 2004 VA peripheral nerves examination, 
the examiner characterized symptoms of the veteran's right 
carpal tunnel as very mild and quite minor.   

Given this characterization, an initial evaluation in excess 
of 10 percent may not be assigned.  Carpal tunnel syndrome of 
the veteran's right hand causes, at worst, mild incomplete 
paralysis of the major median nerve.  In the absence of 
evidence showing moderate incomplete paralysis of the same 
nerve, a higher evaluation may not be assigned under DC 8515.  

3.  Hip Disabilities

The veteran alleges that she has pain on both sides of her 
hips, which increases when she climbs up or down stairs and 
necessitates the use of pain medication.  She alleges that 
this pain, considered in conjunction with bilateral ankle 
pain, requires the use of a cane.  

The RO has evaluated the veteran's hip disabilities as 10 
percent disabling pursuant to DC 5255.  DC 5255, which 
governs ratings of impairment of the femur, provides that a 
10 percent evaluation is assignable for slight knee or hip 
disability associated with such impairment.  A 20 percent 
evaluation is assignable for moderate knee or hip disability 
associated with such impairment.  38 C.F.R. § 4.124a, DC 8515 
(2005).  

Also applicable to the veteran's claims for higher initial 
evaluations for hip disabilities are DCs 5250 and 5252-5254, 
which allow for an evaluation in excess of 10 percent for 
ankylosis of the hip, limitation of flexion of the thigh to 
45 degrees, impairment of the thigh with limitation of 
abduction of the thigh, motion lost beyond 10 degrees, or a 
flail hip joint.  38 C.F.R. § 4.71a, DCs 5250, 5255-5224 
(2005).  Hip flexion is considered unlimited if ranging from 
0 to 125 degrees.  Hip abduction is considered unlimited if 
ranging from 0 to 45 degrees.  See 38 C.F.R. § 4.71, Plate II 
(2005). 

Based on the reasoning that follows, the evidence establishes 
that the veteran's hip disability pictures do not more nearly 
approximate the criteria for initial evaluations in excess of 
10 percent.    

During service, the veteran sought treatment for bilateral 
hip pain.  Examiners noted right hip pain and spasm and left 
hip pain and limitation of motion.  Since discharge, the 
veteran has continued to report bilateral ankle pain.  

On VA examination conducted in April 2000, an examiner 
confirmed bilateral hip pain and noted slight limitation of 
flexion of the hips (0 to 115 degrees bilaterally).  X-rays 
taken the same day showed a slightly prominent right superior 
acetabular lip.  

On VA joints examination conducted in February 2004, an 
examiner noted slight right hip tenderness, more significant 
limitation of flexion (0 to 80 degrees bilaterally), and 
limitation of abduction of the hips (0 to 20 degrees on the 
right and 0 to 25 degrees on the left).  He indicated that, 
with regard to Deluca factors, the veteran had close to 
moderate impairment.  X-rays taken the same day showed no hip 
abnormalities.  During a follow-up examination conducted in 
June 2005, the veteran reported no flare-ups of hip 
symptomatology and the same examiner noted no periods of 
additional functional loss or limitation of motion. 

Tenderness, pain and limitation of motion of the hips are 
contemplated in the 10 percent evaluations assigned the 
veteran's hip disabilities.  There is no evidence of record 
establishing that the veteran has impairment of her femur, 
which is resulting in more than slight hip disability.  There 
is also no evidence of record establishing that the veteran 
has ankylosis of either hip, limitation of flexion of the 
thigh to 45 degrees, limitation of adduction of the thigh 
with motion lost beyond 10 degrees, or a flail hip joint.  
With regard to additional functional loss, a VA examiner 
initially reported that the veteran had "close to moderate" 
impairment during flare-ups, but upon further questioning by 
VA, he clarified that the veteran was not claiming that 
flare-ups occurred.  Accordingly, initial evaluations in 
excess of 10 percent may not be assigned under DC 5255, any 
other applicable DC, or pursuant to 38 C.F.R. § 4.40, 4.45, 
as interpreted in DeLuca, 8 Vet. App. at 206-7.   



4.  Right Ankle Disability

The veteran alleges that she has instability of the right 
ankle, which frequently causes her ankle to give way and 
necessitates the use of an ankle brace.  Allegedly this 
instability affects her job as an autopsy assistant, which 
requires sitting and precludes the use of the ankle brace.

The RO has evaluated the veteran's right ankle disability as 
10 percent disabling pursuant to DC 5271.  DC 5271 provides 
that a 10 percent evaluation is assignable for moderate 
limited motion of the ankle.  A 20 percent evaluation is 
assignable for marked limited motion of the ankle.  38 C.F.R. 
§ 4.71a, DC 5271 (2005).  

Also applicable to the veteran's claim for a higher initial 
evaluation for a right ankle disability is DC 5270.  This DC 
provides that an evaluation in excess of 10 percent is 
assignable for ankylosis of the ankle.  38 C.F.R. § 4.71a, DC 
5270 (2005).  Ankle dorsiflexion is considered unlimited if 
ranging from 0 to 20 degrees.  Ankle plantar flexion is 
considered unlimited if ranging from 0 to 45 degrees.  See 
38 C.F.R. § 4.71, Plate II. 

Based on the reasoning that follows, the evidence establishes 
that the veteran's right ankle disability picture does not 
more nearly approximate the criteria for an initial 
evaluation in excess of 10 percent.    

During service, the veteran sought treatment for ankle 
instability.  Examiners noted multiple ankle sprains, 
confirmed instability and also noted bilateral laxity.  Since 
discharge, the veteran has continued to report ankle 
instability.  

On VA general medical examination conducted in April 2000, an 
examiner noted normal dorsiflexion and plantar extension of 
the right ankle, pronation and supination that were at the 
upper limits of normal, and no instability.  He did not 
diagnose an ankle disability.  On VA neurological examination 
conducted in April 2000, the veteran reported that, due to 
ankle instability, she wore bilateral walking casts in 1998.  
The casts reportedly extended up her leg to the area just 
below her knees.  Since the removal of the casts, one of 
which she found to be too tight, she has allegedly 
experienced numbness on the top of her left foot.  The 
examiner noted no right ankle abnormalities.

On VA joints examination conducted in February 2004, the 
examiner noted no right ankle abnormalities other than 
limitation of dorsiflexion (0 to 10 degrees) and limitation 
of plantar flexion (0 to 35 degrees).  He indicated that, 
with regard to Deluca factors, the veteran had between slight 
and moderate impairment.  X-rays taken the same day showed no 
ankle abnormalities.  During a follow-up examination 
conducted in June 2005, the veteran reported flare-ups of 
ankle symptomatology three to four times monthly, during 
which her ankles gave way, but the same examiner noted no 
periods of additional functional loss or limitation of 
motion. 

Limitation of motion of the right ankle, increased during 
flare-ups, is contemplated in the 10 percent evaluation 
assigned the veteran's right ankle disability.  There is no 
evidence of record establishing that such limitation of 
motion is more than moderate, or more specifically, marked.  
There is also no evidence of record establishing that the 
veteran has ankylosis of the right ankle, which would entitle 
her to a higher initial evaluation under DC 5270.  Although 
there is evidence that the veteran experiences additional 
functional loss during flare-ups, a VA examiner has 
characterized such loss as slight to moderate.  Accordingly, 
initial evaluations in excess of 10 percent may not be 
assigned pursuant to 38 C.F.R. § 4.40, 4.45, as interpreted 
in DeLuca, 8 Vet. App. at 206-7.   

5.  Foot Disabilities

The veteran alleges that she has heel pain when walking with 
or without shoes.  Such pain reportedly necessitated the use 
of pain medication, shoe inserts and injections in service.  
Allegedly, such inserts were unhelpful.

The RO has evaluated the veteran's foot disabilities, 
characterized as plantar fasciitis with heel spurs, as 10 
percent disabling pursuant to DC 5284.  DC 5284 provides that 
a 10 percent evaluation is assignable for moderate foot 
injuries.  A 20 percent evaluation is assignable for 
moderately severe foot injuries.  38 C.F.R. § 4.71a, DC 5284 
(2005).  With actual loss of use of the foot, the foot 
disability is to be rated as 40 percent disabling.  38 C.F.R. 
§ 4.71a, DC 5284, Note (2005).

Evaluations in excess of 10 percent may be assigned for a 
foot disability in certain cases if the evidence shows 
acquired flatfoot, claw foot, or malunion or nonunion of the 
tarsal or metatarsal bones.  38 C.F.R. § 4.71a, DCs 5276, 
5278, 5283 (2005).  

Based on the reasoning that follows, the evidence establishes 
that the veteran's foot disability pictures do not more 
nearly approximate the criteria for an initial evaluation in 
excess of 10 percent.    

During service, the veteran sought treatment for bilateral 
heel pain and reported that it was interfering with her 
ability to run.  Examiners diagnosed bilateral plantar 
fasciitis and heel pain.  Since discharge, she has continued 
to report bilateral heel pain.  

On VA examination conducted in April 2000, an examiner noted 
bilateral heel spurs.  Such spurs were confirmed on x-rays of 
the feet taken the same day and during a subsequent private 
outpatient treatment visit.  

On VA joints examination conducted in February 2004, the 
examiner noted no foot abnormalities.  The veteran had a 
normal gait, no tenderness to palpation, no swelling, normal 
circulation, no heel tenderness and no evidence of abnormal 
weight bearing.  He concluded that there was no clinical 
evidence of plantar fascia.  X-rays showed spurs.  He 
indicated that, with regard to Deluca factors, the veteran 
had minimal, if any, functional impairment.  During a follow-
up examination conducted in June 2005, the veteran reported 
no flare-ups of foot symptomatology and the same examiner 
noted no periods of additional functional loss.   

The veteran's bilateral heel pain is contemplated in the 10 
percent evaluation assigned her foot disabilities.  There is 
no evidence of record establishing that such pain causes 
moderately severe impairment, which would entitle her to a 
higher initial evaluation under DC 5284.  There is also no 
evidence of record establishing that the veteran's foot 
disabilities involve flatfoot, claw foot or malunion or 
nonunion of the tarsal or metatarsal bones, or causes 
functional loss other than was shown during VA examinations.  
Accordingly, initial evaluations in excess of 10 percent may 
not be assigned under DC 5276, 5278, or 5283, or pursuant to 
38 C.F.R. § 4.40, 4.45, as interpreted in DeLuca, 8 Vet. App. 
at 206-7.   

6.  Scars

The veteran contends that the scars on her chest and back are 
tender, painful and irritating.  She alleges that these scars 
occasionally itch and, after she scratches them, they become 
infected.  She reports that she has had injections at the 
site of the scars, but they did not help alleviate the 
irritation.

The RO has evaluated the veteran's scars of the chest and 
back as noncompensably disabling (0 percent) pursuant to DC 
7805.  Effective August 30, 2002, VA amended the criteria for 
rating skin disabilities, which include scars evaluated under 
DC 7805.  See 67 Fed. Reg. 49,590 (July 31, 2002).  Where the 
law or regulations governing a claim change while the claim 
is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  For the 
period prior to the effective date of the change, however, 
the Board must apply the former version of the regulation.  
VAOPGCPREC 3-2000 (April 10, 2000), 65 Fed. Reg. 33,422 
(2000).

Prior to August 30, 2002, scars that were not disfiguring or 
the result of burns were to be rated under DCs 7803 to 7805.  
Under DC 7803, a 10 percent evaluation was assignable for 
scars, superficial, poorly nourished, with repeated 
ulceration.  38 C.F.R. § 4.118, DC 7803 (2001).  Under DC 
7804, a 10 percent evaluation was assignable for scars that 
were superficial, tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, DC 7804 (2001).  The 10 
percent evaluation was to be assigned when the requirements 
were met even though the location may have been on the tip of 
a finger or toe, and the evaluation was not to exceed the 
amputation value for the limited involvement.  38 C.F.R. § 
4.118, DC 7804, Note (2001).  Under DC 7805, other types of 
scars were to be rated based on limitation of function of the 
part affected.  38 C.F.R. § 4.118, DC 7804 (2001).

As of August 30, 2002, scars, other than of the head, face, 
or neck, which are deep or cause limited motion, are to be 
rated under DC 7801.  DC 7801 provides that a 10 percent 
evaluation is assignable for such scars when the area or 
areas exceed 6 square inches (39 sq. cm.).  A 20 percent 
evaluation is assignable when the area or areas exceed 12 
square inches (77 sq. cm.).  38 C.F.R. § 4.118, DC 7801 
(2005).  Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  A deep scar is one 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118, DC 7801, Note (1), (2) (2005).

Scars, other than of the head, face, or neck, which are 
superficial and do not cause limited motion, are to be rated 
under DC 7802.  DC 7802 provides that a 10 percent evaluation 
is assignable for area or areas of 144 square inches (929 sq. 
cm.) or greater.  38 C.F.R. § 4.118, DC 7802 (2005).  Scars 
in widely separated areas, as on two or more extremities or 
on anterior and posterior surfaces of extremities or trunk, 
will be separately rated and combined in accordance with § 
4.25 of this part.  A superficial scar is one not associated 
with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 
7802, Note (1), (2) (2005).

Under DC 7803, a 10 percent evaluation is assignable for 
scars that are superficial and unstable.  38 C.F.R. § 4.118, 
DC 7803 (2005).  An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  A superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7803, 
Note (1), (2) (2005).

Under DC 7804, a 10 percent evaluation is assignable for 
scars that are superficial and painful on examination.  38 
C.F.R. § 4.118, DC 7804 (2005).  A 10 percent evaluation will 
be assigned for a scar on the tip of a finger or toe even 
though amputation of the part would not warrant a compensable 
evaluation.  (See § 4.68 of this part on the amputation 
rule.)  38 C.F.R. § 4.118, DC 7804, Note (2) (2005).  

Other types of scars are to be rated based on limitation of 
function of affected part. 38 C.F.R. § 4.118, DC 7805 (2005).

Based on the reasoning that follows, the evidence establishes 
that the veteran's scar disability pictures do not more 
nearly approximate the criteria for initial compensable 
evaluations.    

During service, the veteran underwent excisions of skin 
lesions on her chest and back.  Scarring resulted.  Since 
discharge, she has reported irritation associated with the 
scarring.  

On VA examination conducted in April 2000, an examiner noted 
small, elevated  scars on the back and chest that had formed 
keloids.  He noted no functional limitations associated with 
these scars.  

On VA skin examination conducted in May 2004, the examiner 
noted that the chest scar measured 1 cm by .7 cm, caused no 
pain, adherence to underlying tissue, inflammation, edema, 
difficulty in movement or any other limitation, and was 
elevated, firm, smooth, stable, superficial and not deep.  He 
also noted that the back scar measured 1.5 cm by .8 cm, 
caused no pain, adherence to underlying tissue, inflammation, 
edema, or limitation of function, and was almost 
imperceptibly depressed, smooth, stable, superficial and not 
deep.  

There is no evidence of record establishing that either of 
the veteran's scars is poorly nourished, with repeated 
ulceration, tender and painful on objective demonstration, 
unstable or deep, causes limitation of function of the chest 
or back or limited motion, or exceeds 6 square inches.  
Accordingly, initial compensable evaluations may not be 
assigned under DC 7805 or any other pertinent DC, former or 
revised.  

7.  Conclusion

In an exceptional case, a higher evaluation is available on 
an extraschedular basis.  In this case, however, there is no 
indication of record that the schedular criteria are 
inadequate to evaluate any of the disabilities at issue in 
this appeal.  The veteran alleges that her migraine 
headaches, or alternatively, her service-connected 
musculoskeletal disabilities hinder her ability to do her job 
effectively, but the medical evidence of record does not 
objectively confirm that these headaches, alone, or any other 
disability at issue causes marked interference with 
employment.  The medical evidence also does not establish 
that the veteran's headaches, or any other disability at 
issue necessitates frequent periods of hospitalization.  In 
light of the foregoing, the Board finds that the veteran's 
claims for higher initial evaluations do not present such 
exceptional or unusual disability pictures as to render 
impractical the application of the regular schedular 
standards.  The Board is therefore not required to remand 
these claims to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (2005).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Based on the previous findings, the Board concludes that the 
criteria for higher initial evaluations for migraine 
headaches, right carpal tunnel syndrome, bilateral hip and 
foot disabilities, a right ankle disability and scars have 
not been met.  In reaching this decision, the Board 
considered the complete history of the disabilities at issue 
as well as the current clinical manifestations and the effect 
each disability has on the earning capacity of the veteran.  
38 C.F.R. §§ 4.1, 4.2, 4.41 (2005).  The Board also 
considered the applicability of the benefit-of-the-doubt 
doctrine, but in each case, there was not an approximate 
balance of positive and negative evidence of record.  
Therefore, reasonable doubt could not be resolved in the 
veteran's favor.  Rather, as a preponderance of the evidence 
is against the veteran's claims, such claims must be denied.


ORDER

An initial evaluation in excess of 50 percent for migraine 
headaches is denied.

An initial evaluation in excess of 10 percent for right 
carpal tunnel syndrome is denied.

An initial evaluation in excess of 10 percent for a right hip 
strain is denied.

An initial evaluation in excess of 10 percent for a left hip 
strain is denied.

An initial evaluation in excess of 10 percent for residuals 
of multiple sprains, right ankle, is denied.

An initial evaluation in excess of 10 percent for plantar 
fasciitis with heel spurs, right foot, is denied.  

An initial evaluation in excess of 10 percent for plantar 
fasciitis with heel spurs, left foot, is denied.  

An initial compensable evaluation for a scar on the chest is 
denied.  

An initial compensable evaluation for a scar on the back is 
denied.  


REMAND

The veteran also seeks entitlement to an initial evaluation 
in excess of 10 percent for a left ankle disability.  
Additional action is necessary before the Board can decide 
this claim.  

The RO has evaluated the veteran's right ankle disability as 
10 percent disabling pursuant to DC 5271, based on limited 
motion of the right ankle.  The RO has never considered 
whether the veteran is entitled to a separate evaluation for 
nerve damage to the right ankle under 38 C.F.R. § 4.124a.  

On VA neurological examination conducted in April 2000, the 
veteran reported that, due to ankle instability, she wore 
walking casts in 1998.  The casts reportedly extended up her 
leg to the area just below her knees.  Since the removal of 
the casts, one of which she found to be too tight, she has 
allegedly experienced numbness on the top of her left foot.  
The examiner noted that nerve conduction studies conducted in 
March 1999 confirmed slow left superficial peroneal 
conduction.  He diagnosed left superficial peroneal 
neuropathy manifested by a patch of sensory loss over the 
dorsum of the left foot, probably secondary to compression 
from the cast, and mild left foot eversion weakness.

The examiner did not specify whether the sensory disturbance 
and mild eversion weakness represented mild, moderate or 
severe incomplete paralysis of the superficial peroneal 
nerve, or complete paralysis of such nerve.  Under 38 C.F.R. 
§ 4.124a, DC 8522 (2005), such a finding is necessary.  That 
DC allows for the assignment of a 30 percent evaluation for 
complete paralysis of such nerve, eversion of foot weakened.  
A lower evaluation is assignable if the paralysis is 
incomplete.  In this case, the VA examiner noted eversion of 
the foot, but characterized it as mild, suggesting that it is 
not so severe as to represent complete paralysis.  On remand, 
clarification is needed with regard to this matter.

This claim is remanded for the following action:

1.  Arrange for the veteran to be 
afforded a VA orthopedic examination in 
support of her claim for a higher initial 
evaluation for a left ankle disability.  
Forward the claims file to the examiner 
for review of all pertinent documents 
therein and ask the examiner to confirm 
in his written report that he conducted 
such a review.  Following a thorough 
evaluation, during which all indicated 
tests are performed, the examiner should:

a) identify the nature, 
frequency, severity and 
duration of all manifestations 
of the veteran's left ankle 
disability;

b) specifically indicate 
whether the veteran has 
arthritis of the left ankle; 

c) characterize any limitation 
of motion of the left ankle as 
moderate or marked;

d) specifically indicate 
whether the veteran has 
ankylosis of the left ankle 
and, if so, describe the nature 
thereof; 

e) specifically indicate 
whether the veteran has never 
damage in her left ankle and, 
if so, note the nerve that is 
affected and indicate whether 
the damage is causing mild, 
moderate or severe incomplete 
nerve paralysis or complete 
nerve paralysis;  

f) consider whether the 
veteran's left ankle disability 
causes functional loss due to 
reduced or excessive excursion, 
decreased strength, speed, or 
endurance, or the absence of 
necessary structures, 
deformity, adhesion, and/or 
defective innervation, and if 
so, describe the extent of this 
loss during flare-ups due to 
weakened movement, excess 
fatigability, incoordination, 
or pain on use in terms of 
additional loss of motion 
beyond that which is observed 
clinically;

g) indicate whether any 
reported pain is supported by 
adequate pathology and 
evidenced by visible behavior;

h) describe the individual 
impact of the left ankle 
disability on the veteran's 
daily activities and 
employability; and

i) provide detailed rationale, 
with specific references to the 
record, for the opinions 
provided. 

4.  Thereafter, adjudicate the veteran's 
claim for a higher initial evaluation for 
a left ankle disability based on all of 
the evidence of record.  In so doing, 
consider whether the veteran is entitled 
to a separate evaluation for left ankle 
nerve damage.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, provide the veteran and her 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedure, the RO 
should return this case to the Board for further 
consideration, if in order.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran unless she 
receives further notice.  She does, however, have the right 
to submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's 


Adjudication Procedure Manual, M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



____________________________________________
V. L JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


